DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of the control circuit is configured to: in a first operation on the first memory cell, the first operation including applying a first voltage to the first interconnect and applying a second voltage to the second interconnect, responsive to receipt of a first command to execute the first operation, apply a third voltage having a level between a level of the first voltage and a level of the second voltage to the third interconnect and the fourth interconnect; and responsive to receipt of a second command to execute the first operation, apply the first voltage to the fourth interconnect, while applying the third voltage to the third interconnect in combination with the other limitations thereof as is recited in the claim. Claims 2-10 depend on claim 1.

Regarding claim 11: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of the control circuit is configured to: in a first operation on the first memory cell, the first operation including applying a first voltage to the first interconnect and applying a second voltage to the second interconnect, responsive to receipt of the first command to execute the first operation, apply a third voltage having a level between a level of the first voltage and a level of the second voltage to the third interconnect and the fourth interconnect; and responsive to receipt of the second command to execute the first operation, apply the first voltage to the fourth interconnect, while applying the third voltage to the third interconnect in combination with the other limitations thereof as is recited in the claim. Claims 12-20 depend on claim 11.

	

	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827